Fourth Court of Appeals
                               San Antonio, Texas
                                   September 23, 2022

                                  No. 04-22-00408-CR

                           Damien Devon DAVIS-PITTMAN,
                                      Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 11, Bexar County, Texas
                                 Trial Court No. 627590
                     Honorable Tommy Stolhandske, Judge Presiding


                                     ORDER
       Appellant’s brief originally was due on September 22, 2022. On September 22, 2022,
appellant filed a motion requesting a forty-five-day extension of time. The motion is
GRANTED, and appellant is ORDERED to file his brief no later than November 7, 2022.



                                                _________________________________
                                                Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2022.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court